22-949-pr
Tripathy v. Lockwood


                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


              At a stated term of the United States Court of Appeals for the Second
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in
the City of New York, on the 19th day of December, two thousand twenty-two.

PRESENT:
                  DENNY CHIN,
                  SUSAN L. CARNEY,
                  BETH ROBINSON,

                  Circuit Judges.
_____________________________________

Sanjay Tripathy,

                       Plaintiff-Appellant,

                  v.                                                         22-949-pr

Captain Lockwood, Reverend Harris,* Susan
R. Kickbush, D.O.C.C.S., Department of
Corrections and Community Supervision of
New York State, Andrea N. Schneider,

                       Defendants-Appellees,




* The Clerk of Court is directed to correct the spelling of “Reverand Harris” in the official caption
to “Reverend Harris.”
SORC R. Hoffman, IGRC Chairperson,
Stachowiol, IGRC Staff Member, C.O.
Costienwachs, IGRC Staff Member, J.
Keleher, Din # 15R2316, Inmate Rep IGRC, C.
Florea, Din # 15R1307, Inmate Rep IGRC,
CORC Director, IGP, CORC Member #2,
Deputy Commissioner & Counsel, CORC
Member #2, Deputy Commissioner for
Correctional Facilities, CORC Member #3,
Deputy Commissioner for Program Services,
CORC Member #4, Deputy Commissioner for
Administrative Services, CORC Member #5,
Deputy Commissioner & Chief Medical
Officer, CORC Member #6, Rep of The Office
of Diversity Management, Member #7,
Anthony J. Annucci, Commissioner of
DOCCS; representing DOCCS,

                  Defendants.

_____________________________________



FOR PLAINTIFF-APPELLANT:                      Sanjay Tripathy, pro se,
                                              Collins, NY.

FOR DEFENDANTS-APPELLEES:                     Barbara D. Underwood,
                                              Solicitor General, Victor
                                              Paladino, Senior Assistant
                                              Solicitor General, Sean P.
                                              Mix, Assistant Solicitor
                                              General, for Letitia James,
                                              Attorney General, State of
                                              New York, Albany, NY.




                                        2
        Appeal from an order of the United States District Court for the Western District

of New York (Geraci, J.).


        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the order is VACATED.

        Appellant Sanjay Tripathy, proceeding pro se, appeals the district court’s April 8,

2022 decision and order, which denied his motion for a preliminary injunction.

Tripathy also moves for an injunction pending appeal, and seeks to appeal the district

court’s November 15, 2021 order denying his motion to amend.

        Tripathy is an adherent of Hinduism and is currently incarcerated at the Collins

Correctional Facility in Collins, New York.       Tripathy was previously incarcerated at

Gowanda Correctional Facility and Fishkill Correctional Facility, also in New York.

He claims that the New York State Department of Corrections and Community

Supervision (“DOCCS”) violated his free exercise rights under the First Amendment

and the Religious Land Use and Institutionalized Persons Act (“RLUIPA”) of 2000, Pub.

L. No. 106-274, 114 Stat. 803 (codified at 42 U.S.C. § 2000cc).   Specifically, he alleges the

prison laundry policy in effect at DOCCS facilities requires him to launder his clothes

with clothing of other inmates who consume beef or pork products.         This policy forces

him to either hand wash his clothes, go long periods without washing his clothes, or

violate his religious belief that his clothes may not come into close contact with beef or

pork.   Based on these alleged violations, Tripathy’s amended complaint asserts three



                                              3
claims for relief: (1) a free exercise claim for damages under 42 U.S.C. § 1983 against

Gowanda prison officials in their individual capacities, (2) a Section 1983 claim for

prospective injunctive relief against Gowanda prison officials in their official capacities

for violations of Tripathy’s free exercise rights, and (3) a RLUIPA claim against DOCCS,

seeking injunctive relief and damages.       We assume the parties’ familiarity with the

underlying facts, the procedural history of the case, and the issues on appeal.

       I.     Jurisdiction and Scope of the Appeal

       We have jurisdiction over Tripathy’s appeal of the April 8, 2022 order because

we have jurisdiction over appeals from “[i]nterlocutory orders . . . granting, continuing,

modifying, refusing or dissolving injunctions.”       28 U.S.C § 1292(a)(1).     However,

because Tripathy is currently incarcerated at Collins and has not amended his

complaint to name Collins officials, his Section 1983 claim seeking injunctive relief

against the Gowanda officials for their alleged violations of Tripathy’s free exercise

rights is moot.     See Booker v. Graham, 974 F.3d 101, 107–08 (2d Cir. 2020).    However, his

claim for injunctive relief under RLUIPA against DOCCS is not moot. See Salahuddin v.

Goord, 467 F.3d 263, 272 (2d Cir. 2006).

       We do not have jurisdiction over the order denying leave to amend or Tripathy’s

RLUIPA damages claim.         We have appellate jurisdiction over “final decisions of the

district courts.”    28 U.S.C. § 1291.   A final decision “is one that conclusively

determines all pending claims of all the parties to the litigation, leaving nothing for the



                                                4
[district] court to do but execute its decision.” Petrello v. White, 533 F.3d 110, 113 (2d

Cir. 2008).     Because the district court has not entered a final decision, we lack

jurisdiction over the order denying leave to amend. See Richardson Greenshields Sec.,

Inc. v. Lau, 825 F.2d 647, 650–51 (2d Cir. 1987).      We also lack jurisdiction to consider the

RLUIPA damages claim because the district court has not issued an appealable order

addressing that issue.      Moreover, exercise of pendent appellate jurisdiction is

unwarranted because these two non-final issues are not “inextricably intertwined” with

the preliminary injunction denial and review of the non-final issues is not necessary to

ensure “meaningful review” of the preliminary injunction denial.             Ogunkoya v.

Monaghan, 913 F.3d 64, 72 (2d Cir. 2019) (internal citation omitted).

          II.    Applicable Standard

          We review without deference the district court’s legal conclusions in deciding

whether to grant a preliminary injunction and review the district court’s “ultimate

decision” of whether to grant a preliminary injunction for abuse of discretion.            Yang v.

Kosinski, 960 F.3d 119, 127 (2d Cir. 2020).

          “A preliminary injunction is an extraordinary remedy never awarded as of

right.”     Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008).

          A plaintiff seeking a preliminary injunction must ordinarily establish
          (1) irreparable harm; (2) either (a) a likelihood of success on the merits, or
          (b) sufficiently serious questions going to the merits of its claims to make
          them fair ground for litigation, plus a balance of hardships tipping
          decidedly in favor of the moving party; and (3) that a preliminary



                                                  5
       injunction is in the public interest.

Green Haven Prison Preparative Meeting of the Religious Soc’y of Friends v. N.Y. State Dep’t

of Corr. & Cmty. Supervision, 16 F.4th 67, 78 (2d Cir. 2021) (internal quotation marks

omitted).

       III.   Irreparable Harm

       We address only irreparable harm because the district court’s decision and order

addressed only that prong. The district court erred in holding that Tripathy’s 29-

month delay in moving for a preliminary injunction was, on its own, a sufficient reason

to deny the motion.

       “To satisfy the irreparable harm requirement, Plaintiffs must demonstrate that

absent a preliminary injunction they will suffer an injury that is neither remote nor

speculative, but actual and imminent, and one that cannot be remedied if a court waits

until the end of trial to resolve the harm.” Grand River Enter. Six Nations, Ltd. v. Pryor,

481 F.3d 60, 66 (2d Cir. 2007) (per curiam) (internal quotation marks omitted).

       The district court erred in relying on Citibank, N.A. v. Citytrust, 756 F.2d 273, 276

(2d Cir. 1985) and Majorica, S.A. v. R.H. Macy & Co., 762 F.2d 7, 8 (2d Cir. 1985) (per

curiam)—both intellectual property cases—for the proposition that Tripathy’s delay in

seeking enforcement of his rights was by itself sufficient to deny his motion for

preliminary injunction. Rather, “[t]he loss of First Amendment freedoms, for even

minimal periods of time,” is “unquestionably” considered irreparable injury for the




                                               6
purposes of a preliminary injunction. Elrod v. Burns, 427 U.S. 347, 373 (1976); accord

Green Haven, 16 F.4th at 80 (concluding that violation of plaintiffs’ religious liberty

would constitute irreparable harm in case in which plaintiffs raised free exercise claims

under the First Amendment as well as RLUIPA claims). “Religious adherents are not

required to establish irreparable harm independent of showing a Free Exercise Clause

violation because a presumption of irreparable injury flows from a violation of

constitutional rights.” Agudath Isr. of Am. v. Cuomo, 983 F.3d 620, 636 (2d Cir. 2020)

(alteration and internal quotation marks omitted). While Tripathy’s remaining non-

moot claim for injunctive relief against DOCCS is brought under RLUIPA, not the First

Amendment (via Section 1983), RLUIPA protects a similar set of interests as does the

Free Exercise Clause. See Sabir v. Williams, 52 F.4th 51, 59–60 & n.5 (2d Cir. 2022).

These interests, coupled with the particular facts of this case—including the logistical

difficulties that Tripathy has described in litigating his action from prison—compel us

to conclude that the district court erred in ruling that Tripathy’s delay in moving for a

preliminary injunction by itself demonstrates the absence of irreparable injury. On

remand, in considering Tripathy’s reinstated preliminary injunction motion, the district

court should address whether Tripathy is likely to succeed on the merits of his

remaining claims.    See New Hope Family Servs., Inc. v. Poole, 966 F.3d 145, 181 (2d Cir.

2020) (citation omitted) (noting that, in the First Amendment context, likelihood of

success on the merits is “the dominant, if not the dispositive, factor”).



                                              7
       IV.      Injunction Pending Appeal

       A party seeking an injunction pending appeal “must ordinarily move first in the

district court” for an injunction pending appeal or show that “moving first in the

district court would be impracticable.”    Fed. R. App. P. 8(a)(1)(C), (a)(2)(A)(i).

Having failed to meet this threshold requirement of Rule 8, Tripathy is not entitled to

immediate relief from this Court.    See Agudath Isr. of Am. v. Cuomo, 980 F.3d 222, 225

(2d Cir. 2020) (denying an injunction where the movants did not first move for an

injunction pending appeal in the district court and did not justify their failure to do so).

       Accordingly, we DENY the motion for an injunction pending appeal.           However,

we VACATE the district court’s April 8, 2022 decision and order denying Tripathy’s

motion for preliminary injunction.     We REMAND for further proceedings consistent

with this order, including prompt consideration of the reinstated preliminary injunction

motion.      To facilitate prompt review, we ORDER any party wishing to supplement its

initial preliminary injunction filings in the district court to do so within forty-five days

of the issuance of this Court’s mandate.

                                           FOR THE COURT:
                                           Catherine O’Hagan Wolfe, Clerk of Court




                                              8